DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
In claim 3, “the upper contact” and “the lower contact” lack antecedent basis.  
In claim 4, “said upper arm,” “said lower arm,” “the row direction,” and “the column direction” lack antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 6,688,893).  
Regarding claim 1, Huang discloses an electrical connector comprising: an insulative housing (10) defining opposite upper surface (101) and lower surface (102) in a vertical direction; a plurality of passageways (103) extending through the housing in the vertical direction, each of said passageway forming a main portion; plural pairs of 
Regarding claim 2, Huang discloses the pair of contacts being identical with each other.  
Regarding claim 4, Huang discloses each of said upper arm or said lower arm forms a contacting section, and in a top view taken along the vertical direction, the contacting sections of the pair of contacts in the same passageway are offset from each other along both the row direction perpendicular to the vertical direction, and the column direction perpendicular to both the vertical direction and the row direction (top to bottom and left to right in Fig. 1).  

Claims 13- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 6,186,797).  
Regarding claim 13, Wang discloses an electrical connector comprising: an insulative housing (6) with a plurality of passageways (601) extending therethrough in a vertical direction, each passageway being communicatively equipped with a slot (602); and at least one contact (5) disposed within each passageway, the contact including a planar main body, a retention section (52) and a linking section (51) therebetween, at Page 8 of 11least a resilient upper contact arm (53) extending upwardly from an upper edge of the 
Regarding claim 14, Wang discloses an upper end of the linking section configured to be originally connected to a contact carrier which is used to downwardly assemble the contact into the corresponding passageway (method of manufacturing, not germane to apparatus claims).  
Regarding claim 15, Wang discloses that in each contact, the main body extends in a first vertical plane, the retention section extends in a second vertical plane parallel to the first vertical plane, and the linking section extends in a third vertical plane perpendicular to both the first vertical plane and the second vertical plane.  
Regarding claim 16, Wang discloses each contact further includes a resilient lower contact arm (lower 53) extending from a lower end of the main body, and a projecting length of the lower contact arm is less than a width dimension of the passageway along an extension direction of the lower contact arm in a top view taken along the vertical direction when the contact is in a relaxed manner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 5-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wang et al. (US 6,186,797).
Regarding claim 3, Wang teaches the upper contact and the lower contact being identical and aligned with each other in the vertical direction.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the upper and lower contact arms being identical, as taught by Wang, in order to provide symmetry and speed up assembly.  
Regarding claim 5, Wang teaches each contact further including a retention section (52) spaced from the main body and isolated from the main portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the retention section spaced from the main body, as taught by Wang, in order to provide and improve floatability of the terminal.  
Regarding claim 6, Wang teaches a linking section (51) unitarily formed between the retention section and the main body for connecting to a contact carrier to assemble the contact into the passageway.  
Regarding claim 7, Wang teaches the main body extending in a first vertical plane while the retention section extends in a second vertical plane parallel to the first vertical plane.  
Regarding claim 8, Wang teaches the linking section extends in a third vertical plane perpendicular to both the first vertical plane and the second vertical plane.  
Regarding claim 11, Huang discloses that in each pair of contacts, the linking section of one contact is aligned with the main body of the other contact in a transverse direction perpendicular to the vertical direction.  
.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Wang, as applied to claim 8, and further in view of Hsu (US 10,651,584).  
Regarding claim 9, Hsu teaches each passageway further including an L-shaped slot receiving the retention section and the linking section of the corresponding contact.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use L-shaped slots, as taught by Hsu, in order better secure the retention section to the housing. 
Regarding claim 10, Hsu teaches each passageways further includes a grooves opposite to the pair of L-shaped slots, each groove receiving a side edge of the main body of the corresponding contact.  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang.  
Regarding claim 17, Huang teaches each passageway enclosing a pair of contacts, and said pair of contacts in the same passageway being identical to each other in a reversely symmetrical manner.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to from a pair of contact in each passageway, as taught by Huang, in order to provide increase airflow while keeping a small profile.  
Regarding claim 18, Huang teaches the upper contact arms of the contacts in the same passageway being side by side aligned with each other along a first transverse direction.  

Regarding claim 20, Huang teaches that in each passageway, the retention section of one contact of said pair of contacts is aligned with the main body of the other contact of said pair of contacts in said second transverse direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833